FILED
                             NOT FOR PUBLICATION                             JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RANVIR SINGH,                                    No. 07-74266

               Petitioner,                       Agency No. A074-794-376

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Ranvir Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review legal issues de novo, including due process

claims. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the petition

for review.

      Singh contends that the agency violated due process because portions of the

hearing transcript allegedly are missing from the record. We reject this contention

both because Singh has not shown that any proceedings occurred on the dates in

question and because, even if such proceedings occurred, he failed to demonstrate

prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

and prejudice for a petitioner to prevail on a due process claim).

      Apart from his due process contention, Singh does not otherwise challenge

the BIA’s denial of his asylum, withholding of removal, or CAT claims.

      PETITION FOR REVIEW DENIED.




                                          2                                  07-74266